Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a loudspeaker diaphragm for headphone that has ring component which is joined to cone section, while bonding inner circumferential section of the edge to outer circumference section of ring component or cone section. The independent claim 7, identifies a uniquely distinct feature of a ring member joined to the cone part of the body member, the ring member defining a central aperture having a central aperture diameter, the central aperture diameter of the ring member and the outer periphery diameter of the central cap part being equal; and an edge having an inner periphery joined to an outer periphery of the ring member or an outer periphery of the cone part.” 
The closest prior art to Williamson (US8442259) teaches the attachment of the diaphragm 120 to the suspension member 132 of the suspension system 130. The diaphragm 120 may extend from an inner diaphragm region 122, which may be, for example, dome-shaped or cone-shaped, to an outer diaphragm region 124, which may extend downwardly/upwardly and attach to the suspension member 132. See at least col. 4 lines 34-46. Further, Williamson teaches outer diaphragm region 124 and the inner suspension region 134 may overlap with and attach to each other, and together form an attachment region 140, as shown in FIG. 5, 4. See at least col. 4 lines 55-61. Tomiyanma (US 20050226459)  teaches [0026] a speaker apparatus 11 shown in FIG. 2 is provided with a vibrating plate 14 for a speaker bonding an edge 13 comprising a resin to an outer periphery of a magnesium vibrating plate 12 of a cone type. Figures 2-4.[0027] the edge 13, an inner peripheral edge 13b extended to an inner diameter portion of a loop portion 13a constituting a damper for permitting an amplitude of the magnesium vibrating plate 12 constitutes a portion of bonding to an outer peripheral edge of the magnesium vibrating plate 12.[0028] The inner peripheral edge 13b of the edge 13 is constituted by a structure having a pinching groove 13d which the outer peripheral edge of the magnesium vibrating plate 12 is brought into close contact with and fitted to. Further, [0040] teaches The inner peripheral edge 13b of the edge 13 bonded to the outer peripheral edge of the magnesium vibrating plate 12 by insert molding is constituted by a structure having the pinching groove 13d which the outer peripheral edge of the magnesium vibrating plate 12 is brought into close contact with and fitted to and the cut face of the outer periphery of the magnesium vibrating plate 12 is covered by the pinching groove 13d to prevent from being brought into contact with outer air for generating rust at the cut face. Thus, Tomiyanma teaches ring member which is formed by the inner peripheral edge 13b having a pinching groove 13d joined to vibrating plate 12 and the edge 13a joined to peripheral edge 13b as shown on Figure 2. The prior art fails to anticipate or render the independent claim obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651